Title: To James Madison from Charles Peale Polk, 20 June 1800
From: Polk, Charles Peale
To: Madison, James


Sir,
Frederick Town June 20th. 1800.
I am sorry to inform you that from some unforeseen events, I am prevented from Establishing the News Paper, you did me the honor of subscribing for, when I had the pleasure of seeing you last. Have enclosed the Three dolls, with which you will please to accept my most grateful thanks for your Friendship and politeness.
I have seen with pleasure your name on the Ticket for Electors of President and Vice-President, in the state of Virginia, and I the more regret that the leading Characters in the different States have not followed the example! The present Crisis loudly demands the patronage and exertions of Influential Gentlemen; and it appears to me that our Liberties and Happiness can be supported Only by their Coalition. The Talents, Influence and Industry of the Anti-republicans are all combined and exerted, as far as my observation extends, and I believe throughout America, to Introduce and Establish a System by which one class of citizens will be distinguished and privileged over another!!!
Of this system and the Views of its supporters, you are more perfectly acquainted than myself. But, I rejoice that a developement has so far taken place, that the People are beginning to awaken to enquiry, and I believe that nothing is wanting to break the “Lilliputian ties, by which we are held,” but a few suitable leaders in the Several States.
In This State we entertain a well-grounded hope, that one half at least of the Electors, will be Republican; and from this View, such is the alarm among our Enemies, that it is contemplated, if possible, to prevail on the Governor (who is sufficiently decided on their side, if he dare act) to convene the General Assembly, and it is hoped that they will assume the power of appointing the Electors, Could the present Legislature make the choice, from their political principles, there can be no doubt that they would have the whole Ten Electors “Federal.” But, happily for the People, an Election of the Assembly intervenes before the Electors can be Lawfully chosen, and as the People are apprised of the importance of this Election, as it relates to many Subjects, It is hoped that they will do themselves the justice to Elect men who have a proper respect for their Rights and Interest. By this mean only can we Save ourselves from that vortex of corruption into which we seem fast sinking!!!
I have enclosed the proceedings of Our County meetings upon the forgoing subjects, I believe that we have taken the lead in this State, to which we seem in some measure entitled it being the most populous and wealthy; I flatter myself that it will be generally followed, if so, the effects must be salutary to the cause of Freedom.
You will see by our proceedings that Doctr. John Tyler is the republican candidate as Elector. He has written a few letters to doubtful characters, one has been so ungentlemanly as to give up the letter; the leading friends of Order & […] have published it with such comments as their malice suggested, and forwareded it to the Genl. Government in hopes to have the Docr prosecuted under the Sedition Law; but nothing can be more temperate, to be decided; and we hope to make such use of this infamy, as will ultimately serve the Republican cause.
When your leisure permits, I shall co[…]

Sir,
Belle-Grove June 26th. 1800.
It being impossible for me to find a Three Dollr. Note in our Town, and having determined to pay a short visit to Major Hite, I have thought it proper to leave with him Three Dolls. on your Acct. With due respect yr st

Ch. P. Polk.
